Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Comment
	The claimed invention has been examined on the merits and found allowable -  as amended within the Examiner's Amendment set forth below.  

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
A topical cosmetic emulsion for promoting eyelash/eyebrow growth comprising effective amounts of: (a) forskolin extracted from coleus forskohlii; and (b) a keratinocyte growth stimulator, - as instantly claimed, is neither taught or reasonably suggested by the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

  Rejoinder of Withdrawn Claims
Claims 1-7, 11, 35 and 37-39 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 29-32, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 1 April 2020 is hereby withdrawn. In view of the withdrawal of the In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by Applicant’s representative Charlene Lipchen on 9 April 2021.





In the Claims
Claim 1 has been amended to read as follows:
--
1.	A topical cosmetic composition for promoting eyelash growth comprising effective amounts of: (a) forskolin extracted from coleus forskohlii; and (b) a keratinocyte growth stimulator, wherein the composition is an emulsion having an aqueous phase containing the said keratinocyte growth stimulator and a lipid phase containing said forskolin and wherein the emulsion transports the forskolin and the keratinocyte growth stimulator to 

--
Claim 31 has been amended to read as follows:
--
31.	 A method of using the composition of claim 39, comprising applying the composition to a human eyebrow.
--
New claim 39 has been submitted to read as follows:
--
39.	A topical cosmetic composition for promoting eyebrow growth comprising effective amounts of: (a) forskolin extracted from coleus forskohlii; and (b) a keratinocyte growth stimulator, wherein the composition is an emulsion having an aqueous phase containing the said keratinocyte growth stimulator and a lipid phase containing said forskolin and wherein the emulsion transports the forskolin and the keratinocyte growth stimulator to one or more eyebrow hair roots of a human eyebrow when the emulsion is applied to the human eyebrow so as to facilitate eyebrow growth.
--

Conclusion
	Claims 1-7, 11, 29-32, 35 and 37-39 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSSELL G FIEBIG whose telephone number is (571)270-5366.  The examiner can normally be reached on M-F 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 5712720775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RUSSELL G FIEBIG/Examiner, Art Unit 1655